Citation Nr: 1731133	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  07-23 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for residuals of a traumatic brain injury (TBI), to include vertigo, oscillopsias, abnormal gait, and status post repair of perilymph fistulas.  


REPRESENTATION

Veteran represented by:	Stephanie P. Grogan, agent


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his father


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from July 2002 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Specifically, a January 2006 rating decision awarded service connection for residuals of a concussion, vertigo with repair of perilymph fistulas, and assigned a 10 percent disability rating, effective February 22, 2005.  In a subsequent January 2008 rating decision, the RO awarded service connection for posttraumatic stress disorder (PTSD) and assigned a 50 percent disability rating, effective February 22, 2005.  Said decision also increased the Veteran's initial disability rating for residuals of a concussion to 30 percent.    

In August 2011 and in pertinent part, the Board reclassified the issue on appeal and denied the Veteran's claim for an increased disability rating for residuals of a TBI, to include vertigo, oscillopsias, abnormal gait, and status post repair of perilymph fistulas.  In November 2012, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (Joint Motion) filed by representatives for both parties, and remanded the claim for additional development.

In October 2013, the Board again denied the Veteran's claim.  In November 2014, the Court again granted a Joint Motion filed by the parties, and remanded the claim for additional development.  

In April 2015, the Board again denied the Veteran's claim.  In December 2016, the Court issued a Memorandum Decision vacating the Board's decision, and remanding the claim for additional development.  

This matter has since been returned to the Board for further consideration.

Additionally, in March 2011, the Veteran presented testimony in a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran currently contends that a disability rating in excess of 30 percent is warranted for residuals of a TBI.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of this claim.  

In making this determination, the Board is cognizant that this claim has been in appellate status for more than ten years.  However, VA has a duty to assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Review of the record indicates that there are several deficiencies which must be addressed prior to the adjudication of this claim.  

The Court's December 2016 Memorandum Decision is particularly instructive in this regard.  In said Decision, the Court refers to the rating criteria for TBI residuals, which require evaluation of three main areas of dysfunction that may arise from a TBI: cognitive, emotional/behavioral, and physical.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).  Where manifestations of two or more conditions are clearly separable, a separate evaluation must be assigned for each condition.  Id. at Note (1); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998); Estaban v. Brown, 6 Vet. App. 259 (1994) (in cases where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps).  

Here, the Veteran is currently in receipt of a 70 percent disability rating for PTSD.  However, there is significant evidence of record indicating the existence of separate and distinct psychiatric symptoms which may have arisen from the same injury.  See Memorandum Decision dated December 2016, pp. 15-16; see also private treatment letter dated February 2010 (including Dr. Trexler's diagnosis of depression as related to a TBI); private treatment letter dated March 2011 (including Dr. Hoffman's diagnosis of cognitive disorder, not otherwise specified, in addition to a separate diagnosis of PTSD).  As such, a VA examination is now warranted such that the separability of the Veteran's symptoms may be properly assessed.  

The Court noted that such an examination was further warranted due to evidence of a worsening of the Veteran's disability.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (holding VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity).   To that end, the Veteran most recently underwent VA TBI and psychiatric examinations in June 2010.  However, the Veteran's spouse and father reported a worsening of the Veteran's disability during the March 2011 Board hearing, as evidenced by such symptoms as anger, isolation, suicidal ideations, and occupational impairment.  See March 2011 hearing transcript.  The Board finds that the hearing testimony stands as competent evidence of a worsening of the Veteran's disability, such that a new VA examination is warranted at this time.  See Memorandum Decision dated December 2016, p. 16; see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

Finally, the Court noted that the Board's April 2015 decision declined to assess whether an extraschedular rating was warranted as due to the combined effect of multiple conditions, as this issue was raised neither by the Veteran nor by the evidence of record.  See Memorandum Decision dated December 2016, p. 29; see also Johnson v. McDonald, 762 F.3d 1362, 1356-66 (Fed. Cir. 2014).  However, the Veteran expressly raised this issue in his brief before the Court.  See Opening Brief of Appellant, dated January 2016, pp. 15-18.  Thus upon the completion of the requested development, the RO must assess whether the claim warrants referral to the VA Director of Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2016).   

Finally, in May 2011, the Veteran's representative submitted an appointment confirmation letter from the Mayo Clinic for an upcoming neurology appointment in June 2011.  It does not appear  that additional treatment records have been requested or otherwise obtained.  As these records may be relevant to the Veteran's claim, all reasonable efforts must now be made to obtain them.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159 (c)(2) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from November 2013 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Obtain appropriate authorization from the Veteran and then obtain all records relating to private medical treatment at the Mayo Clinic beginning June 2011.  All actions to obtain the requested records should be fully documented in the record.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If the records cannot be obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Schedule the Veteran for a VA TBI examination to assess the current severity of his service-connected TBI residuals.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should provide an assessment of the current nature and severity of all residuals of the Veteran's service-connected TBI consistent with rating criteria per Diagnostic Code 8045.  The examiner should specifically address the degree to which this service-connected disability is manifested by facets of cognitive impairment including memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

The examiner should also identify all comorbid physical, neurological, or mental disorder(s), and state whether each is shown to be caused by the Veteran's TBI.  If not, then with respect to each comorbid disorder identified, the examiner should attempt to distinguish any symptoms and impairment attributable to such disability (which must be clearly identified) from the symptoms and impairment attributable to the identified residuals of a TBI.  If the manifestations cannot clearly be distinguished, the examiner should clearly so state.

In making his or her assessment, the examiner should specifically address the February 2010 and March 2011 treatment letters diagnosing the Veteran with depression and cognitive disorder, not otherwise specified, as conditions separate from his service-connected TBI residuals and PTSD.  

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his TBI residuals.  

4.  Thereafter, determine whether referral of the claim is appropriate per 38 C.F.R. § 3.321(b)(1) (2016).

5.  Finally, readjudicate the Veteran's claim.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.


[CONTINUED ON NEXT PAGE]

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




